Citation Nr: 1036389	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-27 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Entitlement to special monthly pension (SMP) by reason of the 
need for regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from June 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's annual family income for the year beginning 
September 1, 2007, exceeds the maximum annual income for 
nonservice-connected disability pension benefits for a veteran 
with one dependent.

2.  As the Veteran is not eligible to receive improved pension 
benefits, there is no basis for an award of SMP by reason of the 
need for regular aid and attendance (A&A) of another person or by 
reason of being housebound.


CONCLUSIONS OF LAW

1.  The Veteran's countable income is excessive for receipt of 
nonservice-connected disability pension benefits.  38 U.S.C.A. §§ 
1521, 1522 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2009).

2.  The criteria for entitlement to SMP based on the need for 
regular A&A of another person or by reason of being housebound 
are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  As will be explained below, the 
claims lack legal merit.  As the law is dispositive of the matter 
on appeal, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Despite this, the record reflects that in an October 2007 letter, 
the RO advised the Veteran how excessive income could affect the 
Veteran's right to pension benefits, and how to establish 
entitlement to enhanced nonservice-connected disability pension 
benefits, what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA, and afforded an opportunity for the Veteran to provide 
information and evidence pertinent to the claim.  In response, 
the Veteran subsequently submitted his eligibility verification 
report (EVR), a medical expense report for the period of 
September 2007 to September 2008, and a private medical statement 
reflecting the status of his various disabilities.  Subsequently, 
the claims were readjudicated in the statement of the case, 
issued in September 2008.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed to the 
Veteran.  Thus, even if the Board was to presume, for the sake of 
argument, that there is some deficiency insofar as preliminary VA 
notice and development, such would be inconsequential and, 
therefore, at most harmless error.  See Shinseki v. Sanders, 


129 S. Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful).


II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the veteran's 
willful misconduct.

A veteran who meets the wartime service requirements will be paid 
the maximum rate of pension, reduced by the amount of his 
countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.273.

Payments of any kind from any source (for example, life insurance 
proceeds) shall be counted as income during the 12- month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  Social Security benefits are not 
specifically excluded under 38 C.F.R. § 3.272.  Such income is 
therefore included as countable income.

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum annual pension rate (MAPR) by the countable income on the 
effective date of entitlement and dividing the remainder by 12.  
38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a 
one-time basis) will be counted, for pension purposes, for a full 
12-month annualization period following receipt of the income.  
38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the MAPR specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-
1 (M21-1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21.




Effective December 1, 2007 and December 1, 2008, the MAPRs for a 
veteran with one dependent were $14,643 and $15,493, 
respectively.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, 
Appendix B.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the extent 
they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Five percent of 
the MAPR for the years beginning December 1, 2007, and December 
1, 2008, are $732 and $774, respectively.

In September 2007, the Veteran filed a claim for enhanced 
disability pension benefits based on the fact that he had already 
been in receipt of a nominal pension since 1992 ($5 annually 
since November 1992), and needed someone to care for him.  

As of December 1, 2007, the Veteran and his spouse were entitled 
to gross monthly Social Security payments of $965.00 (the RO used 
$968.00, but the Veteran used $965.00, so the Board will use the 
lesser amount for the Veteran) and $364.00 monthly, respectively.  
Thus, the Veteran's total countable family income annually, 
before consideration of recurring allowable medical expenses was 
$15,948.00.

With regard to allowable medical expenses, the Veteran reported 
and projected annual expenses for the period of September 2007 to 
September 2008 of $485.76.  However, since this is less than five 
percent of the MAPR, none of this amount may be excluded from 
income.  Even considering all of the Veteran's payments as 
unreimbursed medical expenses, total countable family income 
exceeds the MAPR for the year beginning December 1, 2007.  More 
specifically, for 2007, the calculation of $15,948.00 - $485.76 
results in $15,462.24, which is in excess of the MAPR for 2007 of 
$14,643.  In addition, if the same unreimbursed medical expenses 
were excluded from the SSA monthly income for 2008 as noted by 
the Veteran for himself and his spouse of $990 and $372, 
respectively, the resulting income would be in excess of the MAPR 
for 2008 ($16,344.00 - $485.76 results in $15,858.24, which 
exceeds the MAPR in 2008 of $15,493).  Where, as here, the law is 
dispositive, the matter on appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the claim for nonservice-connected disability 
pension benefits must be denied.

To the extent the Veteran's representative has suggested this 
matter be remanded to determine whether any change in income 
warrants reconsideration of this matter, the Board finds that a 
remand is not required as the evidence of record does not suggest 
any change in income.  The Board will instead simply advise the 
Veteran that should his family income change in the future or if 
he should incur significant out-of-pocket medical expenses, his 
entitlement to nonservice-connected pension benefits will be 
considered in light of the facts then of record.

Next, the Veteran is also seeking SMP based on the need for 
regular A&A or by reason of being housebound.  To qualify for 
SMP, however, he must first establish his entitlement to improved 
pension benefits.  See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.351(b), (c), (d) and 3.352 (2009).

However, as discussed above, since the Veteran is found to be 
ineligible to receive nonservice-connected pension benefits, his 
claim of entitlement to SMP based on the need for regular A&A or 
by reason of being housebound has no legal merit.  There is 
therefore no need to address the representative's additional 
contentions with respect to whether this matter should be 
remanded for the scheduling of a VA A&A examination.  

Because the claimant's income exceeds the amount authorized by 
governing statutory or regulatory authority, the Board may not 
award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 
50 (1998) (citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 424 (1990) (payment of money from the [Federal] 
Treasury "must be authorized by a statute")).  Accordingly, the 
Board 


concludes that the criteria for entitlement to nonservice-
connected pension benefits and SMP benefits have not been met.


ORDER

Entitlement to nonservice-connected disability pension benefits 
is denied.

Entitlement to SMP benefits by reason of the need for regular aid 
and attendance of another person or by reason of being housebound 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


